Citation Nr: 1102793	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  09-02 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUE

Entitlement to an increased rating for service-connected 
posttraumatic stress disorder (PTSD), rated as 30 percent 
disabling from September 1, 2007, 100 percent disabling from July 
13, 2009, and 30 percent disabling from September 1, 2009.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The Veteran served on active duty from November 1965 to November 
1967.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2008 decision by the RO in Muskogee, 
Oklahoma that denied an increase in a 30 percent rating for 
service-connected PTSD.  The Veteran initially requested a Board 
hearing, but clarified his wishes in May 2009 and requested a RO 
hearing instead.  Such a hearing was scheduled, but he failed to 
report for such hearing.

The RO has rated the Veteran's PTSD as 30 percent disabling from 
June 27, 2005, and assigned temporary total ratings for 
hospitalizations during the periods from July 15, 2007 to August 
30, 2007 and July 13, 2009 to August 30, 2009.  Hence the issue 
on appeal is as characterized on the first page of this decision.


FINDINGS OF FACT

1.  Prior to October 30, 2009, the Veteran's service-connected 
PTSD was manifested by no more than occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks.

2.  Resolving all doubt in the Veteran's favor, from October 30, 
2009, the objective evidence reveals that the Veteran's PTSD more 
closely approximates symptomatology productive of reduced 
reliability and productivity than they do an occasional decrease 
in work efficiency and intermittent inability to perform 
occupational tasks.


CONCLUSIONS OF LAW

1.  Prior to October 30, 2009, the criteria for a schedular 
rating in excess of 30 percent for PTSD have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2010).

2.  From October 30, 2009, the criteria for an increased rating 
of 50 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 
(b) (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code 
9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at 
a minimum, that the Secretary (1) notify the claimant that to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment; (2) 
provide examples of the types of medical and lay evidence that 
may be obtained or requested; (3) and further notify the claimant 
that "should an increase in disability be found, a disability 
rating will be determined by applying relevant [DC's]," and that 
the range of disability applied may be between 0% and 100%" 
based on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The RO provided the appellant pre-adjudication notice by a letter 
dated in January 2008.  Additional notice was sent in September 
2008 and the claim was readjudicated in a December 2009 
supplemental statement of the case.  Mayfield, 444 F.3d at 1333.

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the appellant physical 
examinations, and obtained medical opinions as to the etiology 
and severity of disabilities.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the appellant's claims file; and the appellant 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

Analysis

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that his PTSD is more disabling than 
currently evaluated.  In April 2008, he asserted that a 100 
percent rating should be assigned, while in May 2008, he asserted 
that a 70 percent rating should be assigned.  In December 2008 he 
said that he was constantly depressed, had difficulty sleeping, 
and had considered suicide at times.  In September 2010, his 
representative contended that a 50 percent rating should be 
assigned.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically be 
determined, on the average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria identified 
by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the 
veteran's service-connected disability, the entire medical 
history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. 
App. (1991). The current level of disability, however, is of 
primary concern in a claim for an increased rating; the more 
recent evidence is generally the most relevant in such a claim, 
as it provides the most accurate picture of the current severity 
of the disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
That being said, given unintended delays during the appellate 
process, VA's determination of the "current level" of a 
disability may result in a conclusion that the disability has 
undergone varying and distinct levels of severity throughout the 
entire time period that the increased rating claim has been 
pending.  In those instances, it is appropriate to apply staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Regulations require that where there is a question as to which of 
two evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

The RO has rated the Veteran's PTSD as 30 percent disabling under 
Diagnostic Code 9411, effective June 27, 2005.  The Veteran filed 
a claim for an increased rating for PTSD in September 2007.  The 
RO then assigned temporary total ratings for hospitalizations 
during the periods from July 15, 2007 to August 30, 2007 and July 
13, 2009 to August 30, 2009.  See 38 C.F.R. § 4.29.  Hence, the 
disability was rated as 30 percent disabling prior to July 15, 
2007, 100 percent disabling from July 15, 2007, 30 percent 
disabling from September 1, 2007, 100 percent disabling from July 
13, 2009, and 30 percent disabling from September 1, 2009.

PTSD is evaluated under the general rating formula for mental 
disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  A 30 
percent rating is warranted for PTSD where there is occupational 
and social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent 
events).  Id.

In order to obtain the next-higher 50 percent rating, the 
evidence must show
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
compete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.  Id.

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due to such 
symptoms as:  suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work like setting); inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9411.

The above set of symptoms is not an exclusive or exhaustive list. 
Rather, it serves as an example of the symptoms that would 
justify the rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 
(2002).

When evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social impairment, 
but shall not assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126.

One factor for consideration is the Global Assessment of 
Functioning (GAF) score, which is based on a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  See Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 
9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994).

GAF scores ranging from 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful interpersonal 
relationships.

GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting), or any serious impairment in social, occupational, 
or school functioning (i.e., no friends, unable to keep a job).

The treatment records and the Veteran's statements reflect that 
he was self-employed as a brick mason for many years, closed his 
bricklaying business in about 2000 after having problems with the 
Internal Revenue Service (IRS), then worked as a bricklayer 
again.  Multiple VA outpatient treatment records show that he was 
working as a brick mason in 2007.  See VA medical records dated 
in March and September 2007.  At a VA examination in 2009 he 
reported that he was working as a temporary employee.  He was 
divorced in approximately 1999 after being married to the same 
woman for 29 years, and has had the same significant other since 
approximately 2008.  He has four adult children.


VA medical records reflect treatment for PTSD and substance 
abuse.  At a March 2007 VA mental health clinic triage interview, 
the Veteran reported that he drank a six-pack of beer and 1/2 to 1 
pint of whisky every day.  He reported difficulty sleeping, and 
occasional fleeting suicidal thoughts but said he had never 
developed plan or intent and had never tried.  He denied 
homicidal ideation.  He was self-employed, worked small jobs when 
he could, and lived with his 79-year-old mother which was going 
well.  On examination, he was casually dressed and groomed.  He 
was alert and oriented times four, very cooperative with the 
interview and very forthcoming with information.  He appeared 
mildly depressed, judgment and insight were good, thought process 
was clear and coherent, and there was no suicidal or homicidal 
ideation.  The diagnostic assessment was PTSD, and the Veteran 
was referred to a VA substance abuse treatment center (SATC).  

A March 2007 VA social work note reflects that the Veteran 
reported that he worked as a self-employed bricklayer for 35 
years, but his ability to do this kind of work was limited by a 
hip replacement.  He had been working for a temporary services 
company for about six months.  He reported that he got divorced 
at the time of an IRS audit in order to protect some of their 
assets.  He believed his drinking impacted his marriage and their 
relationship.  He reported that he had adult children, and had a 
good relationship with their mother.  He said he was very close 
with his children and saw them regularly.  He said his family was 
very close.  He denied suicidal and homicidal ideation.  The 
social worker diagnosed alcohol dependence, continuous, and 
assigned a GAF of 65.

At an April 2007 VA examination performed by QTC, the Veteran 
reported that he had been self-employed since leaving service but 
was now retired.  He said he had not been working for seven 
years.  On mental status examination, orientation was within 
normal limits, appearance and hygiene were appropriate, behavior 
was appropriate, and affect and mood were normal.  Communication, 
speech, and concentration were within normal limits.  Panic 
attacks occurred more than once per week, triggered by closed or 
crowded spaces.  He had signs of suspiciousness, and there were 
no signs of delusions, hallucinations, or obsessional rituals.  
The examiner noted that there were behavioral, cognitive, social 
affective or somatic symptoms attributable to PTSD and were 
described as his marriage of 27 years ending in divorce in 1986.  
The examiner diagnosed PTSD, and opined that the Veteran's 
substance abuse problem was due to the primary service-connected 
mental disorder of PTSD.  The GAF was 75-80.  

The examiner indicated that PTSD caused distress or impairment in 
social occupational or other areas of functioning.  He added that 
polysubstance dependence had complicated the PTSD diagnosis.  
Also of note was that the Veteran had steady self-employment of 
over 20 years and a stable marriage of over 25 years without any 
treatment.  He did not have difficulty performing activities of 
daily living.  The examiner found that he was unable to establish 
and maintain effective work/school and social relationships 
because he retired 3 years ago, and he was unable to maintain 
effective family role functioning because he was divorced.  He 
had no difficulty with recreation or leisure, and had occasional 
interference with physical health because of persistent left hip 
pain.  He appeared to be reasonably stable in his life, even 
without active psychiatric treatment for PTSD.

A September 2007 VA psychology report reflects that the Veteran 
was screened upon entry into a PTSD program.  The Veteran 
reported that he was self-employed as a brick mason.  On mental 
status examination, he was dressed appropriately and displayed 
good eye contact.  Affect was generally broad.  Speech was 
logical and thought processes were clear.  He was oriented in all 
spheres.  Cognition appeared generally intact with some 
complaints of attention/concentration difficulties.  No 
hallucinations were reported and no delusions were noted.  A 
depression screen was consistent with a moderate level of 
depression symptoms.  He denied problems with suicidal intent.  
The examiner diagnosed PTSD, chronic, depressive disorder not 
otherwise specified, and alcohol dependence in early full 
remission.  The GAF was 58.  A September 2008 psychiatry note 
reflects that the Veteran reported that he was doing well, but 
had trouble sleeping and managing his anger sometimes.  He was 
neatly dressed and groomed, was cooperative and conversant with 
good eye contact.  He had no suicidal or homicidal ideation.  He 
was taking medication for depression.  The diagnostic assessment 
was PTSD, and the GAF was 60.

At a February 2009 VA examination, the Veteran complained of 
sleep disturbance, bad dreams, anxiety, anger and hypervigilance.  
He said he avoided confrontations because he was afraid of losing 
control and hurting someone.  He said he was a bricklayer by 
trade but had been working for a temporary employment service 
recently.  He spent most of his time watching television, but 
also visited his mother regularly.  He had lived in a retirement 
center for the past nine months.  There had been no change in 
occupational functioning since the last examination.  The Veteran 
reported that he was divorced due to his impatience and anxiety.  
He had grown children with whom he continued to have contact.  He 
said he tried not to get too close to people as he had problems 
with trust.  He was a drummer and also attended church.  

On mental status examination, he was casually dressed with good 
personal hygiene.  He was oriented times four without any 
evidence of a thought disorder.  His affect was congruent with 
mood which was normal.  He noted problems with memory for names 
and dates and trouble retaining information he read.  He was able 
to remember all three words tested, and was able to compute 
serial sevens.  He denied hallucinations and delusions.  He 
reported mild sleep disturbance but had a good appetite.  He 
denied suicidal and homicidal ideation or intent.  He admitted to 
past suicidal thoughts.  There was no impairment of thought 
process or communication on examination.  The diagnoses were 
PTSD, chronic, and polysubstance dependence, in remission.  It 
was noted that he was unemployed.  The GAF was 55.

The examiner noted that the Veteran had recurrent and intrusive 
distressing recollections of events in service, as well as 
distressing dreams.  He continued to avoid thoughts, feelings and 
conversations associated with the trauma, attempted to avoid 
activities places or people that aroused recollections of the 
trauma, and had a feeling of detachment from others.  He had 
persistent symptoms of increased arousal including difficulty 
falling and staying asleep, irritability and hypervigilance.  The 
disturbance had caused clinically significant distress and mild 
impairment in social and occupational functioning.  There was a 
significant history of substance dependence, but the Veteran had 
been sober for almost two years.  The examiner opined that the 
Veteran's social and occupational functioning had not changed 
since the last determination.  The Veteran experienced a 
depressed mood from time to time, which was part of his PTSD.

By a letter dated in March 2009, the Veteran's pastor stated that 
the Veteran had been an active member of his church for several 
years, was an aspiring church musician and an active Sunday 
school and bible study member.  He said the Veteran accompanied 
him on his weekly "sick and shut in" visits to local homes, 
nursing homes, and hospitals.  He said the Veteran always had 
encouraging and influential positive words for everyone.  By a 
letter dated in March 2009, a pastor of a sober living center 
stated that the Veteran had been attending 12-step meetings since 
March 2007.

SATC records show that the Veteran was admitted to a VA Medical 
Center in mid-July 2009 for treatment of PTSD.  A July 2009 
admitting VA social work note reflects that the Veteran was 
retired due to chronic pain.  He reported continuing problems 
with anger, anxiety and sleep.  A late August 2009 VA discharge 
summary reflects that the Veteran was treated for complaints of 
depression, anxiety, anger, occasional nightmares and difficulty 
sleeping.  On mental status examination, the Veteran was alert, 
fully oriented, and appropriately interactive.  His affect was 
bright, though with mild anxiety.  There was mood congruency.  He 
denied suicidal or homicidal ideation, and denied delusional 
thinking.  The Axis I diagnoses were PTSD and alcohol and cocaine 
dependence in remission for three years.  The GAF was 55.

A September 2009 VA psychiatry note reflects that the Veteran was 
seen for a six-month follow-up, and had just been through a 
stress disorder treatment program.  On examination, his mood was 
good, and affect was mood-congruent.  There were no 
hallucinations, and no suicidal or homicidal ideations or intent.  
He had satisfactory memory and concentration.  Judgment and 
insight were good.  He was taking medication for depression.  The 
diagnostic assessment was PTSD, and the GAF was 60.

At an October 30, 2009 VA examination performed without review of 
the claims file, the Veteran reported that he had nightmares four 
or five times per month, daily anxiety, and irritability.  He 
reported that he sometimes isolated himself to avoid 
confrontations because he was afraid of losing control of his 
anger.  He said he continually had a sense of a foreshortened 
future, felt detached from most people, even when in social 
situations.  The Veteran was taking medication for anxiety and 
sleep.  He said he slept only four hours per night.  He had been 
unemployed since the last examination.  He spent time on the 
internet, reading the bible, attended church, and played drums 
for the church.  He regularly attended a 12-step program and 
volunteered to help elderly veterans.  He said he had been in a 
relationship with his girlfriend for over a year, and that they 
had lived together on and off.  He stayed in touch with his grown 
children and grandchildren.  He maintained that in spite of his 
activities he kept himself detached from other people.  

On mental status examination, he was casually dressed and well-
groomed with good personal hygiene.  He was oriented times four 
without any evidence of a thought disorder.  He showed no signs 
of derailment, tangentiality, or circumlocution.  He denied 
hallucinations and delusions.  His affect and mood were 
congruent.  He denied depressed mood but admitted to feeling 
anxious about the examination.  He complained of difficulty 
remembering names and dates and had some difficulty with reading 
retention.  On objective measures, he remembered only 2 out of 4 
words, and made two errors on serial sevens.  He continued to 
have difficulty staying asleep without medication, but had a good 
appetite.  He denied suicidal or homicidal ideation or intent.  
He continued to maintain sobriety.  There was no impairment of 
thought process or communication noted on examination.  There was 
no inappropriate behavior.  The diagnoses were PTSD, chronic, and 
polysubstance dependence, in remission.  The GAF was 60.  The 
examiner opined that the Veteran's social and occupational 
functioning had not changed since the last examination.  In a 
November 2009 addendum, the VA examiner indicated that she had 
reviewed the Veteran's claims file and no changes to the 
examination report were needed.

By a statement dated in October 2009, the Veteran's 
representative contended that the Veteran had nightmares, sleep 
loss, difficulty understanding and remembering things, and 
impaired judgment.  He stated that the Veteran had trouble with 
social relationships and maintaining a job due to mood swings, 
frequent suicidal tendencies, and panic attacks three or four 
times per week.

In this case, the Veteran has been assigned GAF scores between 55 
and 80, but generally in the range of 55-65.

After reviewing the evidence of record, the Board finds no 
support for an evaluation in excess of 30 percent for the 
Veteran's service-connected PTSD for that portion of the rating 
period prior to July 13, 2009 (the effective date of his 
temporary 100 percent rating for hospitalization), or during the 
period from September 1, 2009 until October 30, 2009.  The 
reasons and bases for this determination will be set forth below.

Prior to October 30, 2009, the evidence of record does not 
demonstrate flattened affect or disturbances of motivation and 
mood.  Indeed, the Veteran's behavior was appropriate upon 
multiple VA examinations, social work notes, and outpatient 
treatment records in 2007 and 2008.  The April 2007 examiner 
noted that the Veteran's affect and mood were normal, and 
reported that orientation was within normal limits.  On 
examination in February 2009, his affect was congruent with mood 
which was normal.  In July 2009, his affect was bright, though 
with mild anxiety, and there was mood congruency.  In September 
2009, his mood was good, and affect was mood-congruent.  Although 
the Veteran has occasionally reported suicidal ideation, during 
most examinations, he denied it.  Moreover, he has always denied 
homicidal ideation.

The competent evidence during this period also fails to show 
circumstantial, circumlocutory, or stereotyped speech.  
Communication and speech were within normal limits on examination 
in April 2007.  His speech was logical and his thought processes 
were clear in September 2007.  In September 2008 he was 
cooperative and conversant with good eye contact.  In February 
2009 there was no impairment of thought process or communication 
on examination.

Moreover, although the Veteran's thought content included 
intrusive thoughts about Vietnam experiences, as reported by the 
Veteran, examiners consistently found that his thought processes 
were clear and he was not delusional or hallucinating.  

The medical evidence during this period also fails to show 
evidence of difficulty in understanding complex commands, or any 
deficiencies regarding judgment, memory, or abstract thinking, 
although the Veteran reported that he had some difficulties with 
attention and concentration.  Rather, the medical evidence 
indicated that his memory was normal.  Moreover, his cognitive 
abilities remained intact.  For example, the February 2009 VA 
examiner noted that the Veteran was able to remember all three 
words tested, and was able to compute serial sevens.  In 
September 2009 he had satisfactory memory and concentration, and 
judgment and insight were good.

Furthermore, the evidence prior to October 30, 2009 shows the 
Veteran is fully capable of taking care of his personal needs and 
managing his finances or VA benefits, as noted in the VA 
examination reports.  The examiners also noted the Veteran 
exhibited the ability to maintain personal hygiene and did not 
show any problems with activities of daily living.

It is acknowledged that the Veteran endorsed having difficulties 
in relationships at several examinations.  However, he has 
frequently stated that he is close to his family, including the 
mother of his children, his mother, and his adult children.  In 
March 2009, his pastor stated that the Veteran accompanied him on 
his weekly "sick and shut in" visits to local homes, nursing 
homes, and hospitals, and the Veteran always had encouraging and 
influential positive words for everyone.  Both the pastor and the 
Veteran report that he regularly attends church, Sunday school, 
and bible study, and plays the drums at church.  Moreover he has 
had a girlfriend since 2008.  Considering all of the above, the 
Board finds that during the period prior to October 30, 2009, 
difficulty establishing and maintaining effective work and social 
relationships is not shown.

The Board finds that the Veteran has made conflicting statements 
to VA compensation and pension examiners when compared with his 
statements to treatment providers.  For example, although the 
Veteran reported on examination in April 2007 that he had not 
worked for seven years, this statement is inconsistent with 
multiple statements made to physicians in the course of treatment 
to the effect that he was working as a brick layer or as a 
temporary employee at least as recently as 2009.  The Board finds 
that his 2007 statement of not working for seven years is not 
credible.  Moreover, although he has at times related his divorce 
after many years of marriage to his PTSD, on at least one 
occasion, in March 2007, he reported that he and his wife decided 
to divorce to protect some of their assets from the IRS.

The Veteran has also reported working as a bricklayer for many 
years, but is now unemployed.  The Veteran has reported on more 
than one occasion that his hip disability limited his ability to 
work as a bricklayer.  In July 2009 he reported that he was 
retired due to chronic pain.  During the period prior to October 
30, 2009, he did not state, and the evidence does not reflect, 
that he was unable to work due to PTSD.  At the February 2009 VA 
examination, the examiner opined that the Veteran had mild 
impairment in social and occupational functioning.

The Veteran has at times reported that he has panic attacks more 
than once per week, but for that portion of the rating period 
prior to October 30, 2009, the weight of the evidence does not 
show that the totality of his PTSD symptoms more nearly 
approximate the rating criteria for a 50 percent rating under 
Diagnostic Code 9411, particularly in light of his GAF scores 
which consistently were in the range of 55-65, reflecting mild to 
moderate symptoms.  Moreover, the Veteran did not report panic 
attacks at all during several of the examinations and treatment 
visits.  The Veteran reported having anger issues, irritability, 
anxiety, and detachment from others, however, such difficulties 
are not found to be a significant component of the disability 
picture here such as to warrant the next-higher 50 percent rating 
under Diagnostic Code 9411, for that portion of the rating period 
prior to October 30, 2009.  Again, during most of this period, 
the Veteran was able to work as a bricklayer or temporary 
employee, had close relationships with his family, and was an 
encouraging and positive weekly visitor to shut-ins.

Furthermore, although the record shows a history of irritability, 
there is no evidence of resulting violence or impulse control and 
the Veteran has been shown to be capable of functioning 
independently, appropriately and effectively, if at a reduced 
level of occupational efficiency, during the period prior to 
October 30, 2009.  In reaching this determination, the Board has 
considered the Veteran's level of disability as reflected by GAF 
scores assessed throughout the record. 


In further finding that the record prior to October 30, 2009, 
does not warrant a rating assignment in excess of 30 percent, the 
Board does note the occasional reports of fleeting or past 
suicidal ideation.  However, given the other findings of record, 
as detailed in pertinent part above, such ideation, standing 
alone, does not demonstrate a disability picture most 
commensurate with a rating in excess of 30 percent.  In sum, the 
Board finds that prior to October 30, 2009, a rating in excess of 
30 percent for PTSD is not warranted.  

Considering the report of the October 30, 2009 VA examination, 
the Board finds that many of the criteria for a 50 percent rating 
are not shown on this examination, such as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech, or panic 
attacks more than once a week (he did not report panic attacks at 
all), or difficulty in understanding complex commands, or 
impaired judgment.  However,  the examiner did note impairment of 
memory and errors on serial sevens, as well as daily anxiety, 
chronic anger, irritability, and sleep impairment, and the fact 
that the Veteran is now unemployed.  However, the Veteran has 
demonstrated that he remains capable of establishing and 
maintaining effective social relationships, he denied a depressed 
mood or suicidal or homicidal intent, and he continues to 
volunteer with his church and maintains relationships with his 
family and girlfriend.  The examiner found no impairment of 
thought process, communication and no inappropriate behavior.  
Although the VA examiner opined that the Veteran's social and 
occupational functioning had not changed since the last 
examination, the Board finds that as of the date of the 
examination, the evidence is in equipoise between ratings of 30 
and 50 percent, a 50 percent rating is thus warranted under 38 
C.F.R. §§ 3.102, 4.7.

In this regard, the Board observes that in order to qualify for a 
higher rating, the Veteran need not exhibit all or most specific 
characteristics of that rating; rather he need only demonstrate 
that level of overall disability.  See Mauerhan, supra.  

On that note, the Board also recognizes that the VA examination 
reports of record are adequate for rating purposes.  The reports 
of record contain sufficiently specific clinical findings and 
informed discussion of the pertinent history and features of the 
disability to provide probative medical evidence for rating 
purposes.  


Overall, with respect to whether the Veteran's disability picture 
warrants the 50 percent rating under Diagnostic Code 9411, the 
competent evidence is determined to be at least in equipoise and 
every reasonable doubt is resolved in the Veteran's favor.  See 
38 U.S.C.A. § 5107(a); Gilbert, supra.  However, at no point in 
time is a rating in excess of 50 percent warranted, as will be 
discussed below.

The Board finds that the October 2009 statement by the Veteran's 
representative as to the extent of the Veteran's PTSD symptoms is 
not consistent with the symptoms noted during medical treatment 
and examination, and thus finds that these assertions are of 
little credibility or probative weight.

During this period, there is no evidence of suicidal ideation; 
obsessional rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; spatial 
disorientation; or neglect of personal appearance.  There is no 
objective evidence in either his treatment records or at his VA 
examinations indicating or approximating near-continuous panic.  
Likewise, while the Veteran complained of anxiety, there are very 
few complaints of depression, and there is no objective evidence 
in either his treatment records or at his VA examinations that he 
has depression that is so severe as to preventing him from 
functioning independently, appropriately, and effectively.  While 
the Veteran has reported anger problems, once again there is no 
objective evidence in either his treatment records or at his VA 
examinations of impaired impulse control to the extent required 
for a rating in excess of 50 percent.  Moreover, the Veteran's 
ability to maintain social and volunteer relationships, leads the 
Board to conclude that the Veteran's PTSD is productive of 
impairment that does not approximate that required for a 70 
percent evaluation.  Accordingly, the Board finds that since 
October 30, 2009, PTSD was not productive of disability 
warranting a rating in excess of 50 percent.  Overall then, the 
Veteran's thoughts and activities, when reviewed in relation to 
the record as a whole, do not demonstrate a disability picture 
that most nearly approximates the next higher 70 percent 
evaluation for PTSD.

The Board, in reaching these conclusions, has considered the 
Veteran's, his pastors' and his representatives' arguments as set 
forth in written statements.  In this regard, this lay testimony 
is probative, in conjunction with the other evidence of record, 
particularly the objective medical evidence, in determining the 
PTSD symptoms and resulting occupational and social impairment 
they cause.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 
2007); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  In 
consideration of all the evidence and for the reasons and bases 
explained above, it is concluded that a 50 percent evaluation 
(but no higher) for PTSD, is warranted, from October 30, 2009.  
There is no basis for a rating in excess of 50 percent for any 
portion of the rating period on appeal.

Finally, while there does appear to be impairment in occupational 
and social functioning, this is contemplated in the award of the 
50 percent schedular evaluation.  The Veteran's disability 
picture is contemplated by the rating schedule, the assigned 
schedular evaluation for the service-connected PTSD is adequate 
and referral for an extraschedular rating is unnecessary.  Thun 
v. Peake, 22 Vet. App. 111 (2008).

The Board has considered the benefit-of-the-doubt rule in making 
the current decision.  38 U.S.C.A. § 5107(b).


ORDER

Prior to October 30, 2009, a rating in excess of 30 percent for 
PTSD is denied.

From October 30, 2009, an increased 50 percent rating for PTSD is 
granted, subject to the regulations governing the payment of 
monetary awards.



______________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


